PER CURIAM.
This is an appeal from an order setting aside the verdict of a jury in favor of the tenant in summary proceedings instituted by a landlord to recover possession of demised premises for nonpayment of rent. The defense was an eviction from a portion of the demised premises. In a memorandum filed by the trial judge, one of the reasons given by him for setting aside the verdict was that “the defendant did not sustain the burden of proof. The preponderance of evidence and the quality of the same was with the landlord.” After a careful reading of the testimony in the record, we have arrived at the same conclusion as the trial judge, and deem him perfectly correct in his decision. Order affirmed, with costs to. abide event.